Exhibit 10.2

 
AMENDMENT OF OPTION AGREEMENT




This Amendment to Option Agreement (“Amendment”) is entered into as of June 1,
2012 by and between Mission Broadcasting, Inc. (“Mission”) and Nexstar
Broadcasting, Inc. (“Nexstar”).  Each of Mission and Nexstar may be referred to
herein as a “party” and collectively as the “parties.”


WHEREAS, Mission is the Federal Communications Commission (“FCC”) licensee of
television broadcast stations KRBC-TV, Abilene, Texas and KSAN-TV, San Angelo,
Texas (the “Stations”).


WHEREAS, Nexstar and Mission are parties that certain Option Agreement dated as
of June 13, 2003, which outlines the terms and conditions upon which Nexstar
could purchase from Mission the assets of the Stations consistent with the rules
and written policies of the FCC (the “Option Agreement”).  Capitalized terms not
otherwise defined herein shall have the meaning assigned to such terms in the
Option Agreement.


WHEREAS, the Option Agreement’s expiration date is the ninth anniversary of the
Option Agreement.


WHEREAS, the parties desire to extend the Option Agreement for an additional ten
(10) year term.


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.  
Option Expiration Date.  The parties hereby agree to extend the expiration date
of the Option Agreement to June 13, 2022.



2.  
No Other Amendment.  No terms of the Option Agreement, other than the Option
Expiration Date, are amended or modified by this Amendment, and the Option
Agreement, as so extended hereby, remains in full force and effect.



IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first written above.
 
MISSION BROADCASTING, INC.
By:/s/ Dennis Thatcher
     Dennis Thatcher
     President
NEXSTAR BROADCASTING, INC.
By:/s/ Elizabeth Ryder
     Elizabeth Ryder
     Vice President & General Counsel



